Citation Nr: 9912170	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  97-24 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to a compensable rating for bilateral hearing 
loss.

3.  Entitlement to a rating in excess of 10 percent for a 
right ankle disorder.  



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel
INTRODUCTION

The veteran had active military service from November 1982 to 
November 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1996 rating decision of the Chicago, 
Illinois Regional Office (RO) of the Department of Veterans 
Affairs (VA) which granted service connection for bilateral 
hearing loss and assigned a noncompensable rating, granted 
service connection for a right ankle disorder and assigned a 
10 percent rating, and denied service connection for 
tinnitus.  

In the August 1996 rating decision, the RO also denied 
service connection for TMJ syndrome.  However, the veteran 
did not file a notice of disagreement with that determination 
and the issue is not certified for appellate review.  
Therefore, it is not properly before the Board and will not 
be addressed herein.  

In April 1998, the Board remanded the case to the RO to 
schedule the veteran for a hearing before a traveling member 
of the Board.  The hearing was conducted in October 1998.  

The issues of entitlement to service connection for tinnitus 
and entitlement to a compensable rating for bilateral hearing 
loss will be addressed in the Remand that follows this 
decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's right ankle disorder is manifested by 
limitation of motion due to pain and swelling; ankylosis has 
not been demonstrated and malunion of the tibia and fibula is 
not shown.  
CONCLUSION OF LAW

A 20 percent rating for a right ankle disorder is warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.102, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5262, 
5270, 5271 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds the veteran's claim for increased 
compensation benefits is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  When a veteran claims that a 
service-connected disability has increased in severity, the 
claim is well grounded.  Proscelle v. Derwinski, 2 Vet.App. 
629 (1992).  The Board is also satisfied that all relevant 
facts for the veteran's claim have been properly developed 
and that no further assistance is required in order to comply 
with the duty to assist mandated in 38 U.S.C.A. § 5107.  
Littke v. Derwinski, 1 Vet.App. 90 (1990).  

I.  Factual Background

On separation examination in September 1985, it was noted 
that the veteran was status post fractures of the right 
medial malleolus and right fibula following an accident in 
1984.  He complained of chronic pain and instability of the 
right ankle with sports.  Examination revealed a good running 
gait.  There was tenderness over the medial malleolus tendons 
and medial malleolus bone pain.  Strength was 5/5.  X-rays 
showed good healing.  The hardware was in place and there was 
no joint pathology.  The impression was chronic medial 
malleolus pain of the right ankle.  

On VA examination in May 1996, it was noted that the veteran 
fractured his right ankle in the medial malleolar area twice 
in 1984.  The first time it was only casted.  The second 
time, screws were put in the ankle.  The screws were still 
retained and currently he complained that it was sore and 
tender after walking or being on his feet for some time.  The 
examiner noted that the veteran walked well and without a 
limp.  He was unable to put his weight down on the right leg 
for a long period and he was unable to squat well.  
Examination of the right ankle showed medial scars at the 
right open reduction internal fixation.  The scar was healed 
with localized tenderness.  There was chronic swelling in the 
ankle area.  Right ankle motion was limited due to pain to 
dorsiflexion from 0 degrees to 5 degrees and plantar flexion 
from 0 degrees to 20 degrees.  X-rays showed an old medial 
malleolar fracture with small bone fragments adjacent to the 
lateral malleolus and posterior ankle.  The diagnosis was 
status post right ankle fracture with open reduction of 
internal fixation, limitation of motion and symptoms on 
weight bearing.  

At a personal hearing before a traveling member of the Board 
in October 1998, the veteran was assisted by a Veterans 
Claims Examiner.  He testified that he experienced swelling, 
pain and stiffness in his right ankle on a regular basis.  
Sometimes it gave out on him.  He was unable to jog or ski 
anymore and he was unable to walk or stand for long periods 
of time.  

II.  Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Although the regulations 
require that, in evaluating a given disability, that 
disability be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2, 4.41, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are then compared to the criteria set forth 
in the VA's Schedule for Rating Disabilities.  An evaluation 
of the level of disability present must include consideration 
of the functional impairment of the veteran's ability to 
engage in ordinary activities, including employment, and the 
effect of pain on the functional abilities.  38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59.  Furthermore, the Court has held 
that the VA must consider the applicability of regulations 
relating to pain.  Quarles v. Derwinski, 3 Vet. App. 129, 139 
(1992); Schafrath v. Derwinski, 1 Vet.App. 589, 593 (1993); 
Hatlestad v. Derwinski, 1 Vet. App. 164, 167 (1991).  Under 
the regulations, the "functional loss due to pain is to be 
rated at the same level as the functional loss when flexion 
is impeded."  Schafrath at 592.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: 
(a)	Less movement than normal (due to ankylosis, limitation 
or blocking, adhesions, tendon-tie-up, contracted scars, 
etc.). 
(b)	More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.). 
(c)	Weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.). 
(d)	Excess fatigability. 
(e)	Incoordination, impaired ability to execute skilled 
movements smoothly. 
(f)	Pain on movement, swelling, deformity or atrophy of 
disuse.  Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Codes that provide a rating 
solely on the basis of loss of range of motion must consider 
38 C.F.R. §§ 4.40 and 4.45 (regulations pertaining to 
functional loss of the joints due to pain, etc.).  Therefore, 
to the extent possible, the degree of additional range of 
motion loss due to pain, weakened movement, excess 
fatigability, or incoordination should be noted.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  However, since Diagnostic 
Code 5257 (impairment of the knee) was not predicated on loss 
of range of motion, 38 C.F.R. §§ 4.40 and 4.45 do not apply.  
Johnson v. Brown, 9 Vet. App. 7 (1996).  

The veteran's right ankle disorder is currently rated 10 
percent disabling under Diagnostic Code 5271.  Moderate 
limitation of motion of the ankle warrants a 10 percent 
disability rating.  Marked limitation of motion of the ankle 
is assigned a 20 percent disability rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5271.  Ankylosis of the ankle, in 
plantar flexion between 30 degrees and 40 degrees or in 
dorsiflexion between 0 degrees and 10 degrees is assigned a 
30 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5270.  Malunion of the tibia and fibula with marked knee 
or ankle disability is assigned a 30 percent disability 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5262.  Full range 
of motion of the ankle is measured from 0 degrees to 20 
degrees dorsiflexion, and 0 degrees to 45 degrees in plantar 
flexion.  38 C.F.R. § 4.71, Plate II.  

We have carefully considered the veteran's complaints of 
pain, weakness and instability, as well as the objective 
findings on examination in May 1996, and conclude that his 
right ankle disorder warrants an increased rating.  On VA 
examination in May 1996, it was noted that the veteran walked 
well and without a limp.  However, he was unable to squat 
well and had difficulty walking or standing for longer 
periods of time.  Palpation of the ankle revealed tenderness, 
and swelling in the area was noted.  Most significantly, 
range of motion studies showed that the veteran exhibited 
dorsiflexion to only 5 degrees and plantar flexion to only 20 
degrees because of pain.  Based on these findings, the Board 
concludes that the veteran's limitation of motion may be 
considered marked.  Therefore, a 20 percent rating under 
Diagnostic Code 5271 is warranted.  See 38 C.F.R. §§ 4.40, 
4.45, DeLuca, supra.  Ankylosis of the ankle has not been 
demonstrated and malunion of the tibia and fibula was not 
indicated.  Hence a rating in excess of 20 percent is not 
warranted under either Diagnostic Code 5270 or 5262.  


ORDER

A 20 percent rating for a right ankle disorder is granted, 
subject to the regulations governing the payment of monetary 
awards.  


REMAND

At a personal hearing before a traveling member of the Board 
in October 1998, the veteran testified that his most recent 
VA audiological evaluation was in 1997.  However, the latest 
VA audiological evaluation in the veteran's claims folder is 
dated in May 1996.  He also testified that he was given 
hearing tests regularly for his civilian employment, and that 
he has been seen for tinnitus.  These reports are also not in 
the claims folder.  Since the VA has been put on notice that 
the record is incomplete, the reports to which the veteran 
referred must be obtained and considered in conjunction with 
the claim on appeal.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should obtain from the veteran 
the name(s) and address(es) of all 
medical care providers (VA and private) 
who have treated him for his bilateral 
hearing loss and tinnitus and obtain 
copies of all pertinent records from the 
identified sources.  If these records 
suggest that further development (such as 
a VA examination) is indicated, such 
development should be accomplished.  

2.  The RO should then readjudicate the 
claims.  If the benefits sought remain 
denied, the veteran should be provided an 
appropriate supplemental statement of the 
case and given the opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

 

